124 U.S. 369 (1888)
UNION MUTUAL LIFE INSURANCE COMPANY
v.
WATERS.
Supreme Court of United States.
Announced January 23, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF OHIO.
Mr. J.O. Winship for plaintiff in error.
Mr. J.H. Hoyt for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
In this case the parties-have stipulated as follows:
"The controversy between the parties hereto, having been amicably adjusted, it is now stipulated and agreed between us, that as to the proceedings now pending in the Supreme Court of the United States, docketed as case No. 356, wherein the Union Mutual Life Insurance Co. of Maine is plaintiff in error, and Electa L. Waters is defendant in error, an entry shall be made by said court, as upon the trial thereof, that the judgment of the Circuit Court of the United States for *370 the Northern District of Ohio, Eastern Division, shall be reversed and the said cause remanded to the Circuit Court, and a judgment be entered against said defendant for costs herein, and that said mandate shall be issued at once."
It is, therefore, on motion, ordered that the judgment be, and the same is hereby, reversed, costs in this court to be paid by the plaintiff in error, and the cause remanded, with instructions to proceed in accordance with such stipulation.